Name: Commission Regulation (EEC) No 2187/79 of 5 October 1979 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 252/ 14 Official Journal of the European Communities 6. 10. 79 COMMISSION REGULATION (EEC) No 2187/79 of 5 October 1979 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1978/79 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, 100 % for table wine of type A I and 60 % for table wine of type R I and the said duration at four months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as amended by Regula ­ tion (EEC) No 1303/79 (2), and in particular Article 12 (4) thereof, Whereas the measures to support the wine market which were employed during the 1978/79 wine ­ growing year have not in all cases given the desired results ; whereas Article 2(1 ) of Commission Regula ­ tion (EEC) No 2186/79 of 5 October 1979 laying down detailed rules for the application of the addi ­ tional measures applicable to holders of long-term storage contracts for table wine for the 1978/79 wine ­ growing year (3) provides that the period of three consecutive weeks referred to in Article 12 ( 1 ) of Regu ­ lation (EEC) No 337/79 must fall between 1 August and 30 November ; whereas since 1 August the repre ­ sentative price for table wine of type A I has remained lower than the activating price for five consecutive weeks and the representative price for table wine of type R I has remained lower than the activating price for three consecutive weeks ; whereas the conditions laid down in Article 12 ( 1 ) are thus satisfied ; whereas it is therefore necessary to adopt the measures referred to in the said Article 1 2 : Article 1 1 . Holders of long-term storage contracts for table wine of type A I, and for wines which are in close economic relationship therewith may, in accordance with the provisions of Regulation (EEC) No 2186/79 : (a) distil a quantity of wine not exceeding 100 % of the quantity under contract ; (b) in respect of any quantity not distilled under (a), conclude a storage contract for a period of four months. 2. Holders of long-term storage contracts for table wine of type R I and for wines which are in close economic relationship therewith may, in accordance with the provisions of Regulation (EEC) No 2186/79 : (a) distil a quantity of wine not exceeding 60 % of the quantity under contract ; (b) in respect of any quantity not distilled under (a), conclude a storage contract for a period of four months. Whereas Article 2 (2) of Regulation (EEC) No 2186/79 provides for fixing the percentage of the wine under storage contract which may be distilled and the dura ­ tion of any storage contracts ; whereas, having regard to the market situation as indicated by the harvest fore ­ casts and the levels of stocks at the end of the wine ­ growing year, the said percentage should be fixed at Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1979 . (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 162, 30 . 6. 1979, p. 28 . (3) See page 10 of this Official Journal . 6. 10. 79 No L 252/ 15Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1979 . For the Commission Finn GUNDELACH Vice-President